Citation Nr: 1015294	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky



THE ISSUE

Entitlement to service connection for a left knee disability. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The appellant served on active duty from November 1989 to 
September 1993.  He also served in the Kentucky Army National 
Guard from September 1993 to May 2007, which included a 
period of active duty served under 10 U.S.C.A. § 12302 from 
November 2004 to February 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the appellant's claim of 
entitlement to service connection for residuals of a left 
knee injury, status-post patellectomy.  

On December 11, 2009, the appellant appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of the hearing is of 
record.  

The March 2007 rating decision also denied service connection 
for left shoulder impingement.  The appellant filed a notice 
of disagreement (NOD), and a statement of the case (SOC) was 
issued in April 2008 addressing that issue.  However, on his 
VA Form 9, received in June 2008, the appellant specifically 
stated that he was appealing only the denial of service 
connection for a left knee disorder.  See 38 C.F.R. 
§§ 20.200, 20.202 (2009).  


FINDINGS OF FACT

1.  On May 5, 2006, the appellant injured his left knee, 
which injury ultimately resulted in the need for a 
patellectomy; on the day of injury, the appellant was not on 
active duty, active duty for training, or inactive duty 
training.  

2.  The appellant's current left knee disorder, status-post 
patellectomy, is not shown by the medical evidence of record 
to be related to active military service or to any incident 
therein.  


CONCLUSION OF LAW

The appellant does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Congress, in enacting the statute, noted 
the importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000).  
When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See Mason, 16 Vet. App. 
at 132 (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war); Smith (Claudus) v. Gober, 14 
Vet. App. 227 (2000) (VCAA did not affect a federal statute 
that prohibited payment of interest on past due benefits), 
aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is 
dispositive with regard to the issue, the notice provisions 
of the VCAA are not applicable.  

The Board additionally observes, however, that the appellant 
has been informed of the relevant law and regulations by 
means of a VCAA letter in October 2006.  Moreover, the 
appellant has been accorded ample opportunity to present 
evidence and argument in support of his claim for service 
connection for a left knee injury, to include testifying at a 
personal hearing before a member of the Board.  

II.  Factual background

The appellant served on active duty from November 1989 to 
September 1993.  He also served in the Kentucky Army National 
Guard from September 1993 to May 2007, which included a 
period of active duty under 10 U.S.C.A. § 12302 from November 
2004 to February 2006.  Service treatment records (STRs) for 
the period from November 1989 to September 1993 are negative 
for any complaints of or treatment for a left knee injury.  

Of record is a copy of orders from the Office of the Adjutant 
General, Boone National Guard Center, dated January 10, 2006, 
stating that the appellant is "ordered to State Active Duty 
(SAD)" for the period from May 4, 2006 through May 6, 2006.  
These orders were issued by the Office of the Governor of the 
State of Kentucky.  

Received in February 2007 was a statement from G. T. who 
served in the National Guard with the appellant.  G. T. 
explained that he was conducting extra security with the 
appellant when they noticed a suspicious individual 
approaching them with an unidentified package hidden in his 
shirt; he stated that the individual ran when he was asked to 
pick up the package.  G. T. stated that after giving chase 
and grabbing the suspect, he then realized that the appellant 
had been injured.  

Of record are private treatment reports from Dr. Raymond G. 
Shea, dated from May 2006 to November 2006.  These records 
indicate that the appellant was on MP duty at Churchill Downs 
on Oaks Day, on May 5, 2006, and was running after a 
disruptive patron when he tripped and sustained a closed 
fracture of the left patella.  The appellant was diagnosed 
with comminuted closed fracture of the left patella.  He 
subsequently underwent excision of the comminuted inferior 
pole and repair of the patellar tendon to the superior pole 
of the patella.  

Also of record is a report from the Kentucky Department of 
Worker's Claims, dated in August 2009.  This report indicates 
that the appellant filed a claim for a left knee injury 
sustained in May 2006 while serving state active duty with 
the National Guard.  It was noted that the appellant was on 
foot pursuit and slipped and fell, causing injury.  The 
appellant was granted Workers Compensation.  

At his personal hearing in December 2009, the appellant 
argued that he was performing military duty at the time of 
his left knee injury.  (He has not contended that left knee 
disability is the result of any other period of active duty, 
active duty for training, or inactive duty training.)  The 
appellant argued that whether it was Federal or State ordered 
service, when he was called, he wore his uniform and served.  
The appellant indicated that he was called to work as a 
military police and provide security details for the Kentucky 
Derby.  The appellant reported that he and his partner were 
directing traffic when a young man walked by and dropped 
something; when he was ordered to pick up the paper, the 
individual took off running.  The appellant related that he 
was in the process of giving chase when he tripped over and 
fell on the concrete and injured his left knee.  

III.  Legal Analysis

The appellant seeks service connection for residuals of a 
left knee injury.  He claims to have sustained a knee injury 
in May 2006 while working as a military police at the 
Kentucky Oaks, as a member of the Kentucky State National 
Guard.  He argues that his period of duty with the Army 
National Guard during that time in May 2006 is qualifying 
service for VA compensation purposes.  The appellant also 
argues that whether the service was Federal or State, he wore 
a uniform that identified him as being with the United States 
Army; therefore, he should be compensated for the injury he 
sustained while wearing that uniform.  

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that is due to 
disease or injury incurred or aggravated in the line of duty 
during active military, naval, or air service.  38 U.S.C.A. 
§ 101(16); 38 C.F.R. § 3.1(k).  "[A]ctive military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces of the United 
States.  38 C.F.R. § 3.6.  

Service in the "Armed Forces" includes that with the "United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including the reserve components thereof."  See 38 U.S.C.A. 
§ 101(10); 38 C.F.R. § 3.1(a), (b), (c) (defining "Armed 
Forces," "Reserve component," and "Reserves"); accord Allen 
v. Nicholson, 21 Vet. App. 54 (2007).  Under 38 U.S.C.A. 
§ 101(27) (F), the Army National Guard of the United States 
may qualify as a "reserve component" under certain 
circumstances.  See 38 C.F.R. § 3.1(b); Allen v. Nicholson, 
21 Vet. App. 54 (2007).  Specifically, the Army National 
Guard only qualifies as a reserve component "while in the 
service of the United States."  Allen v. Nicholson, 21 Vet. 
App. 54 (2007); see also 10 U.S.C.A. § 10106 (West 2002).  As 
the United States Court of Appeals for Veterans Claims 
(Court) has observed, "'members of the Army National Guard of 
the United States . . . are not in active Federal service 
except when ordered thereto under law.'  10 U.S.C.A. § 12401.  
Thus, a member of the National Guard holds a status as a 
member of the federal military or the state militia, but 
never both at once."  Allen, 21 Vet. App. at 57.  That is, 
"'members of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [and at] all other times, 
National Guard members serve solely as members of the State 
militia under the command of a state governor.'"  Id. 
(quoting Clark v. United States, 322 F.3d 1358, 1366 (Fed. 
Cir. 2003)).  

Accordingly, a person who is a member of the National Guard, 
performing full-time duty to a State, must be serving under 
authority of 32 U.S.C.A. §§ 316, 502-05 or 10 U.S.C.A. § 2101 
et seq., in order to qualify for "active duty for training" 
or "inactive duty for training" status.  See 38 C.F.R. 
§§ 3.6(c)(3)-(4), (d)(3)-(4), 3.7(m), (o); see also 32 
U.S.C.A. §§ 316 (President can detail National Guardsmen to 
train civilians at rifle ranges); 502 (requiring drills and 
field exercises for National Guardsmen); 503 (requiring 
participation in field exercises in both field and coast- 
defense instruction); 504 (allowing National Guardsmen to 
participate in schools and small arms competitions); 505 
(allowing National Guardsmen to attend military schools); 10 
U.S.C.A. § 2101 et seq. (creating and allowing the President 
to deploy Senior Reserve Officers' Training Corps) (West 
2002).  Otherwise, the person claiming a benefit must be on 
federal active duty.  See 38 C.F.R. §§ 3.1(d); 3.6(b).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity, or burial benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD 214, certificate of release or discharge from 
active duty, or original certificate of discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) The evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
service department determination as to an individual's 
service shall be binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  

In the instant case, there is no indication the appellant's 
National Guard service for the Kentucky Oaks and Derby in May 
2006 was federal service.  In fact, the information provided 
indicates that his duty the day of the injury was state duty.  

The Board finds that the appellant's Kentucky Army National 
Guard service on the day of injury in May 2006 does not 
qualify as "active duty" under 38 U.S.C.A. § 101(21) (A).  
Although some Army National Guard service may qualify as 
service in the "Armed Forces, " including reserve components 
(which, in turn, may constitute "active duty" under § 
101(21)(A)), in order to so qualify, the Army National 
Guardsman must have been "'formally called into the military 
service of the United States . . . .'" Allen, 21 Vet. App. at 
57 (quoting Clark, 322 F.3d at 1366)).  In the instant case, 
the record bears no indication that the appellant had been 
called into military service of the United States when he was 
injured--active duty, active duty for training, or inactive 
duty training.  32 U.S.C.A. §§ 316, 502-05; 10 U.S.C.A. 
§ 2101 et seq.; see 38 C.F.R. §§ 3.6(c) (3)-(4), (d) (3)-(4), 
3.7(m), (o).  

In view of the above, the Board finds that the appellant does 
not have qualifying service for the period in question.  The 
Board notes that the record contains a statement of Army 
National Guard Retirement Points History.  That form does not 
indicate that the appellant was on a period of active duty, 
active duty training, or full-time training duty when he 
injured his knee.  Consequently, the claim for entitlement to 
VA benefits must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a left knee disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


